Judgment reversed on the law and faets and a new trial granted, with costs to the appellant to abide the event. Memorandum: The finding implicit in the verdict of the jury that the settlement in the amount of $1,250 received by the plaintiff from a joint tort-feasor was adequate compensation for the plaintiff’s injuries, was contrary to the weight of the evidence. The plaintiff *1051had been rendered unconscious as a result of the automobile collision; he had suffered a fracture of the right malar bone, an acute sprain of the lower back and a permanent sear on his forehead, as well as various bruises and lacerations. The plaintiff also claimed other injuries which he was precluded from proving because of his failure to state them explicitly in his bill of particulars. Prior to the new trial, the plaintiff will have an opportunity to move to amend his hill of particulars, if he is so advised. All concur. (Appeal by plaintiff from a judgment of Steuben Trial Term for plaintiff for six cents, in an automibile negligence action.)
Present—MeCurn, P. J., Kimball, Williams, Bastow and Halpern JJ.